Order denying motion to compel plaintiff to amend the complaint so as to separately state and number causes of action and to make more definite and certain stated allegations thereof affirmed, with $10 costs and disbursements. Appellants may answer the complaint within ten days after entry of the order hereon. As we read the complaint, it alleges but one cause of action upon a single contract of employment for the amount alleged to be due plaintiff at the commencement of the action, and the reference therein to an account stated for the year 1949 is merely an evidentiary allegation, not the statement of another cause of action. (Leiser v. McDowell, 69 App. Div. 444, 447; Pittsfield Nat. Bank V. Tailer, 60 Hun 130, 131; McKinney V. C. I. T. Corp., 263 App. Div. 1066; Payne v. New York, S. é W. B. B. Co., 201 N. Y. 436, 441.) Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ., concur.